DAVIS, Chief Judge.
Citizens Property Insurance Corporation seeks certiorari review of the trial court’s order denying its request for an automatic stay pursuant to section 627.7074(10), Florida Statutes, in the breach of contract action brought against Citizens by Rebecca Hanos.
That underlying action stems from a dispute between the parties over repairs made to Hanos’ home after sinkhole damage was discovered. Prior to trial, Citizens invoked the neutral evaluation process outlined in section 627.7074 and filed a notice of automatic stay pursuant to subsection (10) of the statute. The trial court then entered an order denying Citizens’ “request” for a stay.
To the extent that order prohibits Citizens from invoking the neutral evaluation process, we grant the petition and quash the order. See Citizens Prop. Ins. Corp. v. Trapeo, 136 So.3d 670 (Fla. 2d DCA 2014); Citizens Prop. Ins. Corp. v. Finley, 160 So.3d 1286 (Fla. 2d DCA 2014). Furthermore, we treat the remaining portion of Citizens’ petition before this court — the portion that challenges the trial court’s refusal to enter the automatic stay — as a petition for writ of mandamus and grant the petition. The trial court is directed to stay the underlying proceedings pending the completion of the neutral evaluation as required by section 627.7074(10).
Certiorari petition granted; order quashed; mandamus petition granted with directions.
NORTHCUTT and MORRIS, JJ., Concur.